Case: 15-10599       Document: 00513543394         Page: 1     Date Filed: 06/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                     No. 15-10599                                    FILED
                                   Summary Calendar                              June 10, 2016
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ALFREDO CARCAMO,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:15-CR-1-1


Before BARKSDALE, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Alfredo Carcamo pleaded guilty in 2015 to illegal reentry into the United
States after removal, in violation of 8 U.S.C. § 1326(a) and (b)(1)/(2). He was
sentenced to 40 months’ imprisonment, and a three-year term of supervised
release.
       Carcamo challenges his supervised-release term, contending the record
does not show that punishment will provide an added measure of protection and



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-10599       Document: 00513543394      Page: 2    Date Filed: 06/10/2016


                                     No. 15-10599

deterrence, and the court did not adequately explain its reasoning. See U.S.S.G.
§ 5D1.1(c), cmt. n.5.
         Carcamo did not present this assertion to the district court, nor did he make
any objection regarding supervised release at the sentencing hearing; therefore,
review is only for plain error. E.g., United States v. Mondragon-Santiago, 564 F.3d
357, 361 (5th Cir. 2009). In that regard, Carcamo must show a forfeited plain
(clear or obvious) error that affected his substantial rights. E.g., Puckett v. United
States, 556 U.S. 129, 135 (2009). If he does so, this court has discretion to correct
the reversible plain error, but should do so only if it “seriously affect[s] the
fairness, integrity or public reputation of judicial proceedings”. Id.
         Contrary to Carcamo’s assertion, the court stated supervised release was
particularly necessary to provide deterrence and protection, because Carcamo
“indicated he wishes to remain in the United States and may . . . seek political
asylum”.      Imposing supervised-release pursuant to these concerns does not
constitute the requisite clear or obvious error. See United States v. Dominguez-
Alvarado, 695 F.3d 324, 329 (5th Cir. 2012).
         Next, as Carcamo concedes, his claim that the court plainly erred by
determining his prior state conviction (attempted rape in the second degree of a
minor) was a crime of violence for Guideline § 2L1.2 purposes because it required
only a three-year age difference between the victim and perpetrator, is foreclosed
by our precedent. He raises the issue only to preserve it for possible further
review. United States v. Rodriguez, 711 F.3d 541, 562 & n.28 (5th Cir. 2013) (en
banc).     His contention that the state offense is not an aggravated felony for
purposes of 8 U.S.C. § 1326(b)(2), pursuant to Johnson v. United States, 135 S. Ct.
2551, 2557–58, 2563 (2015), is unavailing, because sexual abuse of a minor is
listed in 8 U.S.C. § 1101(a)(43)(A).
         AFFIRMED.




                                           2